Citation Nr: 0210265	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  02-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to February 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs Medical & Regional Office 
Center (VAM&ROC) in White River Junction, Vermont.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no credible evidence that corroborates the 
veteran's statements and testimony regarding the occurrence 
of the claimed in-service sexual assaults.


CONCLUSION OF LAW

The veteran did not incur PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Following receipt of her claim the veteran was sent 
correspondence and information concerning evidence needed to 
support her claim.  In particular, she was notified of the 
evidence needed to support her claim in copies of the October 
2001 rating decision sent to her and in the Statement of the 
Case issued in January 2002.  The veteran was also provided a 
PTSD questionnaire and assisted by VA in attempts to secure 
her service records.  She testified at a personal hearing in 
January 2001 and in a video conference hearing before the 
undersigned Member, in June 2002.  

Although no attempt has been made to secure the veteran's 
records surrounding a 1996 Social Security Administration 
(SSA) decision granting her disability benefits or her 
treatment records from Sweden, her own testimony discloses 
that the treatment records from Sweden are probably 
unavailable and that those records, as well as the SSA 
records, would not corroborate the occurrence of her alleged 
stressors, as she never discussed them prior to her VA and 
Vet Center treatment beginning in 1997.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the same 
effect).  Therefore, the Board determines that no further 
development is necessary in this claim.

Factual Background

The veteran's service medical and personnel records were 
destroyed in a July 1973 fire at the National Personnel 
Records Center (NPRC).  There are no records available.  
Efforts to reconstruct her service records were undertaken 
and the veteran was asked to provide any records she 
possessed.  She indicated that she did not have any service 
records and could provide little information regarding her 
service.

In an April 2000 letter, VA requested the veteran to provide 
details concerning the claimed sexual assaults, treatment 
received from any physicians for PTSD, and provided a Trauma 
Questionnaire for her to complete.

A statement regarding her inservice stressors, received in 
May 2000, states that she was ordered to have sex with her 
supervisor, an officer, in 1959 while assigned to the 78th 
Fighter Wing ADC and stationed at Hamilton AFB, north of San 
Francisco.  Another incident occurred when she was raped by 
officer on the drive home, after she baby-sat his children.  
She could not remember the names or number of men who abused 
her and drank alcohol to escape.  She told no one and 
indicated that there were no counselors or crisis centers to 
talk to in the 1950's.  She did report to the base hospital 
complaining of a stomachache to escape for awhile.  In a VA 
questionnaire, also submitted in May 2000, she indicates that 
she did not make a sudden request for a change in MOS or duty 
assignment, but had episodes of depression, increased use of 
over the counter medication and alcohol abuse.  

VA and Vet Center treatment records, dating from September 
1997 to June 2001, show the veteran is diagnosed with major 
depressive disorder and alcohol dependence, as well as PTSD, 
beginning in April 2000.  Her diagnosed PTSD was 
etiologically linked to her alleged inservice stressors of 
sexual harassment and assault.  November 2000, October 2001, 
December 2001 and May 2002 letters from the veteran's VA 
treating physicians and therapists, reiterate that she had 
diagnosed PTSD as a result of alleged inservice sexual 
harassment and rape.

Based on information received from the veteran, the RO 
contacted the NPRC to obtain all available information.  As 
indicated above, NPRC indicated that the veteran's records 
had been destroyed by fire.  The RO notified the veteran, and 
provided her with the opportunity to provide secondary 
sources for verification of the claimed assaults.  In a 
report of contacted dated September 1, 2001, the appellant 
reported that she told no one of the incidents.  

During her December 2001 personal hearing, the veteran 
testified that she never used alcohol prior to service.  She 
enlisted when she was 21 and reported no problems during 
basic training, but was sexually assaulted approximately one 
month into her first assignment.  The assaults continued 
throughout the remainder of her service and she turned to 
alcohol to cope.  She testified that she never told anyone 
about the assaults or her drinking problem, as she was very 
private about it.  She further testified that her first 
husband was unaware of her problems and she did not remarry 
until 1965.

The veteran's testimony during her June 2002 videoconference 
hearing before the undersigned Member was consistent with her 
earlier testimony.  She stated that she was forced to have 
sex with the base commander.  She also testified that 
different officers repeatedly raped her after baby-sitting 
for them.  She threatened one officer that she would report 
the incident, but he laughed and indicated no one would 
believe her.  She checked into the hospital for stomach pain 
to get away from the harassment.  The veteran testified that 
she married to get out of the military.  She knew her husband 
approximately two months before the marriage.  She testified 
that she returned to Sweden, divorced her husband and got 
treatment, which included Valium.  However, she never talked 
about her inservice trauma until she began treatment with VA 
and the Vet Center.  She had also been receiving Social 
Security disability benefits since 1996 for depression and 
fibromyalgia.  She did not believe that it would be possible 
to get her medical records from Sweden.

Analysis

The veteran contends that she was treated for stomach pain in 
service that she associates with her alleged stressor; 
however, efforts to obtain her service medical records have 
been futile.  Moreover, she indicates that she does not have 
any service medical or personnel records and has been unable 
to provide pertinent information to reconstruct her service 
records.  The United States Court of Claims for Veterans 
Appeals (Court) has held that, where the service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is 
satisfied that the evidence of record shows that VA has made 
every effort to secure any additional service records for the 
veteran.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   

On March 7, 2002, a regulatory amendment addressing post-
traumatic stress disorder claims based on personal assault 
became effective.  

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident. Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy. Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources. Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes. VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  (67 Fed. Reg. 10330-
10332 (2002)).

While the veteran was never formally advised of the 
regulatory amendment, it is clear in the record that the 
appellant was provided with the opportunities to furnish 
evidence of a secondary nature, as required by the amendment.  
Therefore, it is concluded that adjudication of this issue, 
without referral to the RO for additional consideration under 
the new law, poses no risk of prejudice to the veteran. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993)

In this case, a review of the claims folder reveals ongoing 
diagnoses of PTSD, first diagnosed in April 2000.  The 
treatment records also contain medical opinions relating the 
diagnosis of PTSD to one or more of the veteran's claimed 
inservice stressors.  Therefore, the first and last criteria 
for establishing service connection for PTSD are met.  
However, in the final analysis, the Board finds that the 
veteran's claim must fail because the second requirement for 
service connection for PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, has 
not been met.  

There are no available service personnel or medical records 
to corroborate the veteran's statements regarding her alleged 
stressors and she has been unable to provide critical 
information to attempt any reconstruction of her records by 
NPRC.  Moreover, the veteran has testified and otherwise 
indicated that she never formally reported the alleged sexual 
harassment and assaults to anyone or informally told anyone 
about the assaults prior to her Vet Center and VA treatment.  
Consequently, there are no formal records, such as police 
reports, of the incidents which could be obtained or 
statements from confidants.  She also specifically denied 
seeking medical treatment for the assaults, alleging that she 
sought treatment only for a stomachache.  She has testified 
that there were no crisis intervention programs at the time 
of the assaults.  In correspondence, she denied seeking a 
change in her duty assignment or MOS.  There is no objective 
evidence that she increased her use of over the counter 
medication or that she abused alcohol in service as a result 
of the assaults.  Therefore, the Board regrettably finds no 
corroborating evidence of record regarding the occurrence of 
any of the claimed inservice stressors.  Again, the Board 
emphasizes that medical evidence of a nexus between PTSD and 
the claimed stressor alone is insufficient to establish that 
the claimed inservice stressor actually occurred.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303(a), 3.304(f)(3).


ORDER

Service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

